El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Eosaura Ortiz y sus siete hermanas, debidamente repre-sentadas por su madre, radicaron una petición ante la Corte de Distrito de Ponce solicitando se les declarara únicas y universales herederas de Eosa Lluberas Eodríguez, sin per-juicio de la cuota usufructuaria perteneciente al viudo Francisco Carreras.
Las peticionarias archivaron su solicitud fundándose en que ellas eran hijas adoptivas de dicha Eosa Lluberas Eo-dríguez y en que ésta al tiempo de su fallecimiento no dejó descendientes o ascendientes de clase alguna.
La petición fué presentada el 18 de septiembre de 1930, y ese mismo día Arturo Lluberas Eodríguez compareció y ra-dicó un escrito oponiéndose a las reclamaciones de las pe-ticionarias, y alegando que él era único y universal here-dero de Eosa Lluberas Eodríguez de conformidad con un testamento ológrafo otorgado por ella el 22 de mayo de 1925.
La adopción y el testamento ológrafo fueron proba-*352dos debidamente en el juicio y no surge punto de becho al-guno. La única cuestión presentada para su decisión a la corte de distrito y a nosotros es si los hijos adoptivos tie-nen derecho a heredar como herederos forzosos o si son en realidad tales herederos forzosos. Es prácticamente la misma proposición resolver que en ausencia de los herede-ros forzosos previamente señalados por la ley los hijos adop-tivos tienen derecho a heredar aunque el adoptante otorgue testamento en que constituya a otra persona como su única heredera. La Corte de Distrito de Ponce resolvió a favor de los hijos adoptivos. La corte y las partes han discutido principalmente el alcance de los artículos 203 y 202 del Có-digo Civil en el orden citado, que leen así:
“Artículo 203'. — El .adoptado tendrá en la familia del adop-tante los derechos y deberes y la consideración de un hijo legítimo, con la excepción establecida en el artículo anterior.”
“Artículo 202.- — La adopción no perjudicará en ningún caso los derechos que correspondan a los herederos forzosos, y que subsistirán como si la adopción no se hubiese verificado.”
Después de expresar quiénes son generalmente herederos forzosos bajo el código, la corte citó dél artículo 186 del Có-digo Civil, que provee:
“Los hijos legítimos tienen derecho: 1. A llevar los apellidos del padre y de la madre. 2. A recibir alimentos. 3. A la herencia legítima. ’ ’
La corte entonces dijo:
“Al disponer el artículo 203 del Código Civil Revisado que el hijo adoptivo tendrá en la familia del adoptante, los mismos dere-chos que un hijo legítimo, es indudable que tiene derecho a heredar lo mismo que heredaría un hijo legítimo.”
La corte entonces resolvió que esta conclusión estaba for-tificada por el artículo 202 y que la adopción en ningún caso debía afectar los derechos de los herederos forzosos.
Se llamó la atención hacia las disposiciones del antiguo' Código Civil español que provee en su artículo 177 lo que-sigue:
*353“El adoptante no adquiere derecho alguno a heredar al adop-tado. El adoptado tampoco lo adquiere a heredar, fuera de testa-mento, al adoptante a menos que en'la escritura de adopción se haya éste obligado a instituirle heredero. Esta obligación no surtirá efecto alguno cuando el adoptado muera antes que el adoptante. El adop-tado conserva los derechos que le corresponden en su familia natural, a excepción de los relativos a la patria potestad.”
La corte resolvió que era muy significativo que dicho ar-tículo 177 no fuera reproducido en el Código Civil puerto-rriqueño y dedujo que fue la intención de la Legislatura al promulgar el estatuto, considerar para los efectos heredita-rios a los hijos adoptivos como verdaderos hijos legítimos del adoptante, sin perjudicar desde luego los derechos de los he-rederos forzosos. Todo esto debe considerarse en conexión con las limitaciones a la adopción.
Creemos que el razonamiento de la corte inferior fuá com-pleto, pero nos entregaremos a algunas consideraciones adi-cionales en respuesta quizá al apelante. Si bien este último presentó varios señalamientos de error, ello se hizo sólo para, atacar la proposición expuesta por la corte.
Podría decirse que el argumento principal del apelante fue que como el Código Civil declaraba quiénes son herede-ros forzosos y no incluía a los hijos adoptivos, tal exclusión militaba contra la conclusión de que los hijos adoptivos po-drían en cualquier caso convertirse en herederos forzosos. Pudieran o no los hijos adoptivos ser designados específi-camente como herederos forzosos, convenimos con la corte sentenciadora en que a ellos se les dan los mismos derechos, que a los hijos legítimos. En otras palabras, no importaría que a ellos se les llamara herederos forzosos o no. Se ha dado mucho énfasis al hecho de que, de conformidad con el artículo 203, un hijo adoptivo sólo tiene derechos en la fa-milia del adoptante. En cualquier concepto de sucesión universal, la palabra “familia” significa infinidad de cosas. Probablemente comprenda la idea de tal sucesión universal.. El artículo 202 aclara este punto al decir que los derechos *354de los hijos adoptivos no perjudicarán en ningún caso los derechos que correspondan a los herederos forzosos. Como el legislador al referirse a herederos forzosos en el artículo 203 trata de los derechos hereditarios, sería una conclusión necesaria que para los hijos adoptivos existen derechos he-reditarios, a menos que haya tales herederos forzosos. El derecho de heredar surge solamente a la muerte del cau-sante. En ausencia de otros herederos legítimos, los hijos adoptivos heredan como hijos legítimos.
El apelante llama nuestra atención al hecho de que con anterioridad a la aprobación del artículo 177 del Código Civil español, cuando los hijos adoptivos tenían ciertos derechos hereditarios, estos derechos no prevalecían ante un testamento otorgado por el adoptante, y se hace una cita de Manresa a ese efecto. 2 Manresa, Comentarios al Código Civil, 76. No hemos comprobado la ley existente con anterioridad a la aprobación del Código Civil español, pero estamos convencidos de que ella no puede intervenir con la intención de la Legislatura, según expresan los artículos 202 y 203 tomados aisladamente.
, El apelante admite que el artículo 203 es nuevo en nues-tro sistema. Ese artículo excluye la idea de que la Legisla-tura sólo tuvo en mente el sostenimiento, la educación y algo similar.
 Si bien como hemos dicho creemos que el razonamiento de la corte inferior resuelve el caso, haremos otras consideraciones. Los artículos 202 y 203 no están solos. Los artículos 200 y 201 proveen lo que sigue:
“Artículo 200. — Cualquiera persona puede adoptar a otra por hijo suyo.
“Artículo 201. — El adoptante debe bailarse en el pleno uso de sus derechos civiles y haber cumplido la edad de treinta y siete años y además deberá tener por lo menos diez y ocho años más que el adoptado.”
Ninguna de las partes aparentemente lo ha discutido, pero ¿cuál es ia fuerza del artículo 200 tomado por sí solo? El *355uso de la palabra Mjo en su significado general, ordinario y usual quiere decir que tal Mjo tendrá para con el adop-tante las mismas relaciones que un Mjo ordinariamente tiene con sus padres. Especialmente en una controversia civil, la palabra adopción lleva consigo que la persona adoptada tiene todos los derechos de un Mjo corriente. En tiempos roma-nos mi Mjo adoptivo entraba plenamente bajo la patria po-testad de la persona que lo adoptaba.
En Vidal v. Commagere, 13 La. Ann. 516, que es un caso muy citado, estaba envuelta una ley de la Legislatura que au-torizaba la adopción de un huérfano. En Louisiana por el código de 1808 se abolió el derecho de adopción (In re Upton, 16 La. Ann. 175) pero fué restaurado el 1865. Por tanto, en la época en que se decidió el caso de Vidal v. Commagere, supra, no existía ley alguna sobre la materia de adopción en ■el estado de Louisiana. Por consiguiente, la corte tenía que interpretar lo que quiso decir la Legislatura al usar la pa-labra adopción. La corte dijo: “Si tomamos la significación más conocida y usual de la palabra adoptar, hallaremos que ella significa ‘llevar a un extraño a la propia familia como hijo y heredero; tomar a uno que no es un hijo y tratarlo como tal, autorizándole a gozar de los privilegios y derechos de un hijo.’ Webster’s Die. verbo adopt.” La corte de-mostró que así había sido entendida anteriormente la adop-ción en Louisiana y que “no debe suponerse que el legisla-dor ignorara este estado de cosas o que usara la palabra en un sentido más limitado del que de antiguo fuera conocido por nuestras leyes; y es regia de hermenéutica que las le-yes que tratan de la misma materia pueden ser consideradas, ora estén en vigor o derogadas.”
En varios estados de la Unión se aprobaron estatutos so-bre adopción. Las leyes anteriores se referían a la distri-bución de la herencia o a otros extremos que daban cier-tos derechos a los “vástagos” (issue) o “descendientes” (descendants) de un finado. Las cortes generalmente han resuelto que los hijos adoptivos deben ser por tanto consi-*356derados como vastagos o descendientes, aunque es claro qne originalmente ninguna de estas palabras podía significar otra cosa qne la prole. In re Newman, 75 Cal. 213; Batchelder v. Walworth, 37 L.R.A. (N.S.) 849, casos citados e historia; Riley v. Day, 44 L.R.A. (N.S.) 296; Ross v. Ross, 129 Mass. 243; In re Hebb’s Estate, 134 Wash. 424; 1 R.C.L. 619; 11 C.J. 752; 1 C.J. 1398, pár. 128. Todas estas autoridades tratan de la proposición principal. De ignal modo, en Pnerto Rico, donde el estatuto otorga el derecho de adopción, no es gran esfuerzo decir que la Legislatura quiso significar que la persona así adoptada cayera dentro del significado de he-redero forzoso. Sujeto a restricción, se confiere al adop-tivo el status de hijo legítimo.
Conforme hemos dicho, el artículo 200 por sí mismo otorga derechos, y los artículos posteriores solamente fijan ciertas limitaciones sobre tales derechos, que, bajo el artículo 186 incluyen el derecho a heredar. Consideramos que un esta-tuto sobre adopción debe ser interpretado liberalmente en favor del hijo adoptivo, al igual que se ha hecho en otras ju-risdicciones. Bilderback v. Clark, 9 A.L.R. 1622; In re Hebb’s Estate, 134 Wash. 424, 427; 1 R.C.L. 595.

La sentencia apelada debe ser confirmada.